Citation Nr: 0205260	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-33 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer.

(The issue of entitlement to service connection for skin 
disorders other than cancer will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to March 
1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1995 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in a Certification of Appeal dated in 
January 2002, the RO stated that the current appeal is from a 
rating decision in March 1996, which denied entitlement to 
service connection for a skin condition.  However, the Board 
notes that a rating decision in January 1995 denied the 
veteran's claim of entitlement to service connection for a 
skin condition and that the veteran was notified of that 
rating action by a letter dated in January 1995.  In a 
statement received in December 1995, the veteran said that he 
wanted to reopen his claim and that he was being treated at a 
VA medical facility.  The veteran's statement of December 
1995, the Board finds, constituted a timely notice of 
disagreement with the rating decision of January 1995 and, 
therefore, the current appeal to the Board is from the rating 
decision in January 1995.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (2001).

The Board is undertaking additional development on the issue 
of entitlement to service connection for skin disorders other 
than skin cancer pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.  
 


FINDINGS OF FACT

Skin cancer was not present in service or during the year 
following service or until many years later.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor 
may the disease be presumed to have been incurred in service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, with regard to the claim for service 
connection for skin cancer, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to 
that claim which the RO has not obtained and considered.  The 
RO has notified the veteran of the requirements in law to 
establish service connection for a disability claimed to have 
been incurred during active service.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for skin cancer and the notice provisions 
of the VCAA have been complied with.  The Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

In the veteran's case, his service medical records are not 
available.  In the rating decision of January 1995, the RO 
noted that the veteran's claims file had to be rebuilt and 
that it does not contain any service medical records.  Under 
such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

At a personal hearing in April 1998, the veteran testified 
that, while he was on active duty, he was treated for a skin 
problem with an ointment applied to his arms but no one told 
him that he had skin cancer.  The veteran has not contended 
that skin cancer was diagnosed either during his period of 
active service or during the year following his separation 
from service in March 1955 and there is no evidence of record 
of any such diagnosis. 

In May 1997, in support of his claim, the veteran submitted 
lay statements by his 2 brothers and his sister.  His 
brothers stated that the veteran had skin cancer when he 
returned from service in March 1955.  His sister stated that 
the veteran had "melanoma" when he returned in March 1955.  
In their statements, none of the veteran's siblings provided 
any explanation for their apparent belief that the veteran 
had skin cancer at the time of his separation from service.  
There is no indication in the record that any of the 
veteran's siblings has any medical training or expertise.  As 
laypersons, they are not qualified to offer opinions on a 
question of medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Therefore, their statements 
have no probative value on the issue of whether the veteran 
developed skin cancer during active service or within one 
year of separation from service.

The veteran's medical treatment records reveal that, in June 
1982, he was diagnosed with basal cell carcinoma of skin of 
the lower back at Ohio State University Hospitals and that, 
in February 1983, he was diagnosed with squamous cell 
carcinoma of skin of the lower lip at a VA Medical Center.  
There is no medical evidence of a diagnosis of skin cancer 
earlier than June 1982, which was 27 years after the 
veteran's separation from service.  Since February 1983, the 
veteran has developed skin cancer several more times and had 
the cancerous lesions removed.

In a statement dated in October 1996, D. R. L., MD, the 
Director of Dermatology Surgery at Ohio State University 
Medical Center, noted that the veteran gave a history of 
extensive sun exposure during his military service and 
offered an opinion that such exposure to sunlight 
"significantly contributed to [the veteran's] propensity to 
form multiple skin cancers."  However, the issue before the 
Board is whether the veteran incurred skin cancer during 
active service from May 1948 to March 1955 or whether skin 
cancer was manifested to a compensable degree between March 
1955 and March 1956.  The issue is not whether sun exposure 
during the veteran's active service contributed to a later 
propensity to develop skin cancer, and so Dr. D. R. L.'s 
opinion, while it may be correct, is irrelevant to the issue 
in the current appeal.

Because there is absolutely no evidence that skin cancer was 
incurred in or aggravated by service or manifested to a 
compensable degree within one year of separation from 
service, the claim for service connection for skin cancer 
must be denied.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 


ORDER

Service connection for skin cancer is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

